Citation Nr: 0010834	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Entitlement to an increased evaluation for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
April 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions from the Anchorage, Alaska 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran is currently service connected for prostatitis 
(10 percent), left knee arthritis with a probable meniscus 
injury (noncompensable), and residuals of a complication from 
a vasectomy (noncompensable).  

In August 1989 the Board issued a decision denying service 
connection for a back disability; a left foot disability; 
diabetes mellitus; headaches; hearing loss; tinnitus; a 
disability of the eyes; a heart disability; increased ratings 
for prostatitis, a left knee disability, and a vasectomy; 
total disability based on individual unemployability (TDIU); 
and non-service connected pension.

In April 1991 the veteran raised a variety of claims, 
including, in pertinent part, entitlement to service 
connection for a neck disability, headaches secondary to his 
back and neck disabilities, and headaches secondary to an in-
service swine flu inoculation.  The veteran reasserted his 
neck claim in May 1994 and his headache claim as secondary to 
a swine flu inoculation in May 1998.  As the issues  of 
service connection for a neck disability and whether new and 
material evidence has been presented to reopen a claim of 
service connection for headaches have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

Beginning in and subsequent to October 1991, the veteran has 
submitted numerous statements in which he has indicated 
receiving a psychological disability as a result of the way 
he was treated by a Dr. G. at the Vets Center in Fairbanks, 
Alaska.  He also has contended that he has suffered from 
headaches as a result of the way Dr. G. treated him.  The 
veteran has contended that Dr. G. was an employee of VA and 
has indicated that these disabilities resulted from VA 
treatment.  The Board concludes that the veteran has raised a 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a psychological disability and headaches resulting 
from VA treatment by Dr. G.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey, supra.  

In February 1993, the veteran raised a claim of service 
connection for disabilities to his right foot, right toes, 
and right leg.  As these issues have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration and appropriate action.  Id.  

In April 1993 the veteran raised a claim of service 
connection for a left ankle disability.  He re-asserted this 
claim in June 1997.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Id.  

In June 1993, the veteran raised, in pertinent part, a claim 
of service connection for cigarette smoking with nicotine 
addiction.  In November 1994, the RO denied service 
connection for tobacco addiction.  The veteran appealed this 
decision, and in October 1995, the RO vacated the November 
1994 denial of service connection for cigarette smoking with 
nicotine addiction, and deferred this issue pending further 
instructions.  It is unclear from the record as to whether 
this claim was ever adjudicated by the RO.  In January 1998 
the veteran raised a claim of service connection for dental 
problems as secondary to cigarette smoking.  As these issues 
have been neither procedurally developed nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Id.  


In June 1997 the veteran contended that Bassett Army Hospital 
Pharmacy had issued him the wrong medication, causing him to 
pass out and suffer numerous symptoms, including chest pains, 
indigestion, and headaches.  In August 1997 the veteran 
contended that he had suffered psychological and emotional 
anguish, a heart injury, severe headaches, heart ache and 
pain as well as other symptoms resulting from treatment given 
by the "VA's Primary Care Taker, Bassett Army Hospital 
Pharmacy."  He contended that the Bassett Army Hospital 
Pharmacy gave him the wrong prescription, causing him to 
become violently sick and suffer a heart attack.  He also 
contended that both "the VA and their Primary Care Taker, 
Bassett Army Hospital," denied him immediate medical 
treatment and care when he requested to see a doctor.  The 
Board finds that the veteran has raised a claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a psychological disability, a heart disability, 
indigestion, and headaches resulting from VA treatment 
involving Bassett Army Hospital.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey, supra.  

In August 1997 the veteran submitted a claim for entitlement 
to an increased rating for prostatitis and a vasectomy.  He 
also raised a claim of entitlement to service connection for 
rectal disease, fissures, and hemorrhoids.  As these issues 
have been neither procedurally developed nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Id.  

With respect to the issues currently on appeal, the Board 
issued a decision and remand in August 1997 dismissing a 
claim of service connection for alcoholism; finding that new 
and material evidence had not been presented to re-open a 
claim of service connection for a low back disorder, based on 
incurrence in service or as secondary to the service-
connected left knee disorder; and remanded the issue of 
service connection for a low back disorder, to the extent of 
it being aggravated by the left knee disorder, for further 
development.  



In May 1999 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's August 1997 
decision with respect to the determination that new and 
material evidence had not been submitted to reopen his 
service connection low back claim.  

The Court noted that law with respect to new and material 
evidence had changed and that the old rule under Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had been invalidated and 
replaced by a new three-part test as elaborated in Elkins v. 
West, 12 Vet. App. 209 (1999).  It noted that the Court, as a 
general rule would remand those cases by the Board in which 
the Colvin test was applied.  [citation redacted] (non-precedential opinion).  
The case has since been returned to the Board for further 
appellate review.  

With respect to the back claims, the Board notes that the 
veteran submitted a claim of service connection for a back 
disability in June 1987.  In November 1987 the RO denied 
service connection for a chronic back strain.  In November 
1987 the veteran submitted statements indicating that he 
suffered a back disability that was the result of his 
service-connected left knee disability.  

In December 1987 the RO denied service connection for lumbar 
disc disease.  The RO incorporated by reference the pertinent 
facts cited in the November 1987 rating decision.  The RO 
went on to deny service connection for lumbar disc disease as 
being incurred in service or proximately resulting from his 
left knee disability.  This decision was appealed by the 
veteran in January 1988.  

In April 1988, the RO issued a Statement of the Case (SOC) in 
which it denied service connection for a chronic back strain 
and lumbar disc disease as separate issues.  In August 1989 
the Board denied service connection for a back disability, 
construing both back strain and lumbar disc disease under the 
more general heading of back disability.  


In April 1991 the veteran submitted a claim to reopen his 
claim of entitlement to service connection of a back 
disability.  In May 1991 the RO notified the veteran that a 
final decision had already been rendered concerning this 
claim, and that he would have to present new and material 
evidence in order to reopen it.  The veteran appealed this 
determination.  

In June 1991, the veteran reported that his left knee 
disability was aggravating his back condition.  In December 
1991 the veteran requested that he be evaluated for his lower 
back condition, contending that it was secondary to his left 
knee condition.  In February 1992 the RO again notified the 
veteran that new and material evidence had not been submitted 
to reopen his claim, and the veteran appealed this 
determination as well.  

While a Statement of the Case (SOC) was not specifically 
provided, the Board notes that a December 1994 Supplemental 
Statement of the Case (SSOC) included the evidence, pertinent 
law and regulations, determination, and rationale relevant to 
the issue of new and material evidence to reopen the claim 
for the low back disability.  

The veteran has submitted numerous statements subsequent to 
the notice of disagreement that constitute a timely 
substantive appeal.  The Board has determined, therefore, 
that consideration of this issue is within the Board's 
purview.  See Archbold v. Brown, 9 Vet.App. 124 (1996).  The 
Board further finds that the veteran has had ample 
opportunity to provide evidence and arguments on this issue, 
and has indeed done so, and that he would not be prejudiced 
if the Board proceeded with a determination on the issue.  
See Bernard v Brown, 4 Vet.App. 384 (1993).

As was stated above, the veteran submitted multiple 
subsequent statements variously contending that his back 
condition was incurred in service, and/or was secondary to or 
aggravated by his left knee disability.  He reported 
instances of in-service injuries to his back and post-service 
instances where his left knee disability caused him to 
aggravate his back.  


In June 1993 the RO denied service connection for a post 
service lumbar spine disability as aggravated by the service-
connected left knee disability.  The veteran appealed this 
decision.  In a letter dated August 4, 1993, the veteran 
contended that his lumbar disc disease was the same as his 
back injury.  In November 1993 he contended that his back 
injury was the proximate result of his left knee popping out.  
He further contended that his service connected left knee 
disability had been continuously aggravating his back since 
its inception.  

The veteran's low back disability continued to be decided 
separately, one based on direct or secondary service 
connection, and the other based on aggravation.  As was 
stated above, in August 1997, the Board, in pertinent part, 
found that new and material evidence had not been presented 
to re-open a claim of service connection for a low back 
disorder, based on incurrence in service or as secondary to 
the service-connected left knee disorder; and remanded the 
issue of service connection for a low back disorder, to the 
extent of it being aggravated by the left knee disorder, for 
further development.  

The Court vacated and remanded the Board's August 1997 
decision with respect to the determination that new and 
material evidence had not been submitted to reopen his 
service connection low back claim.  [citation redacted], supra.  

In May 1998 the veteran submitted a claim contending that his 
service-connected prostatitis had aggravated his back injury.  

After carefully reviewing the record, the Board is of the 
opinion that the veteran's low back disorder service 
connection claim should be adjudicated as a single issue of 
service connection for a low back disability.  The various 
theories of entitlement submitted by the veteran (direct and 
secondary service connection, and aggravation of a non-
service connected disability by service-connected 
disabilities) do not amount to new claims that should be 
adjudicated separately.  Rather they are arguments that are 
part and parcel of the same claim, namely, entitlement to 
service connection for a low back disability.  See Ashford v. 
Brown, 10 Vet.App. 120, 123.  

As there was a final Board decision denying entitlement to 
service connection for a low back disability, the Board is of 
the opinion that the issue before it is whether new and 
material evidence has been presented to reopen a claim of 
service connection for a low back disability, and that this 
issue includes the veteran's other subsequent theories of 
entitlement to service connection of his back disability, 
such as secondary service connection and aggravation of his 
low back disability by his left knee and prostatitis 
disabilities.  See Ashford, supra.

The issues of entitlement to an increased rating for a left 
knee disability and whether new and material evidence has 
been presented to reopen a claim of service connection for 
hearing loss are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In August 1989 the Board denied, in pertinent part, 
service connection for a back disability.  This decision 
became final.  

2.  The evidence submitted since the August 1989 Board 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim for entitlement to service connection for a low 
back disability is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

4.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

5.  The probative medical evidence shows that the low back 
disability is causally related to a service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1989 decision wherein 
the Board denied service connection for a back disability is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (1999).

2.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  A low back disability is proximately due to or the result 
of a service-connected left knee disability.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the August 1989 
decision wherein the Board denied entitlement to service 
connection for a back disability is reported in pertinent 
part below.

Pertinent service medical records show that the veteran's 
enlistment examination did not document any diagnosis or 
other findings regarding his musculoskeletal system.  No 
complaints regarding the back were documented.  

In August 1971 the veteran was seen for pain in the left 
knee.  Examination revealed the left knee to be stable.  

In November 1971 the veteran was seen for complaints of a 
possible dislocation of the left knee, which he reportedly 
sustained during a basketball game.  A past history of a knee 
injury was reported.  No findings relating to the back were 
made.  



In March 1972 the veteran was seen with complaints of right 
lower back pain and left knee pain (with giving out) while he 
was running.  It was found, in pertinent part, that the 
veteran had only a muscle strain in his back.  

In April 1972 the veteran was involved in a motor vehicle 
accident.  On admission, abrasions on the right arm, back, 
and right shoulder were noted.  The abrasions were treated.  
On follow-up the veteran reported no residuals except for 
feeling light-headed.  

In February 1980 the veteran was treated for a muscular 
strain to the left part of the neck following a 1980 motor 
vehicle accident.  

On separation examination in March 1980, the examiner noted, 
in pertinent part, a complaint of back pain by the veteran.  
However, the diagnosis on examination was a history of trauma 
to the left knee with recurrent dislocation.  No diagnosis 
regarding the reported back pain was documented.  

In June 1987 the veteran submitted a claim of, in pertinent 
part, service connection for a back disability.  Submitted 
with this application was a statement from Dr. D.M.C. dated 
from May 1987.  In this letter, Dr. D.M.C. noted that he saw 
the veteran in May 1987 for a ruptured disc in his back.  He 
noted that the veteran had had a severe knee injury in the 
past and that this was probably aggravating his back.  

In July 1987 the veteran was seen at the Fairbanks Clinic.  
He described his current problems as being referable to the 
left knee which he originally injured during his military 
service.  He reported having some minor back pain in the 
past, and that this was exacerbated in March 1987 when he 
struck his back on a step after his knee gave way on him.  X-
rays of the lumbar spine revealed some narrowing of the 
fourth lumbar disc interspace.  The diagnoses were internal 
derangement of the left knee (probable tear of the medial 
meniscus) and a contusion of the lumbar area with possible 
mild radiculopathy involving the left lower extremity.  

During another July 1987 examination, the veteran reported a 
history of in-service left knee problems.  He reported 
falling down some steps about three months prior resulting in 
back pain and other symptoms.  The pertinent impressions were 
recurrent dislocation of the left knee (by history) and a 
back injury with residual back discomfort and residual left 
great toe numbness.  

In September 1987 the veteran returned to the Fairbanks 
Clinic for lumbar pain and increasing symptoms involving the 
left lower extremity.  Examination revealed marked tenderness 
at L5.  The diagnosis was herniated nucleus pulposus (HNP), 
probably at the L5-S1 level on the left, and a probable tear 
of the left knee medial meniscus.  Follow-up notes show 
continued treatment of these problems through January 1988.  

In November 1987, the RO granted, in pertinent part, service 
connection for left knee arthritis with a probable torn 
meniscus, assigning a noncompensable rating.  

In November 1987, a brother-in-law of the veteran reported 
that the veteran had fallen on his back while carrying a box 
on some steps outside of his apartment, and that he appeared 
to be in serious pain.  In another November 1987 statement, 
the veteran's wife reported that her husband returned to the 
apartment complaining that he had fallen on the steps and 
landed on his back, and that he had been complaining about 
serious pain in his back and left leg.  The veteran himself 
reported in November 1987 that his left knee had popped out 
while carrying a box on some stairs, causing him to fall and 
land on the lower part of his back.  

In March 1991 the veteran was seen at the Fairbanks Clinic 
after being in an automobile accident in March.  Complaints 
included lumbar and left lower extremity pain.  He was 
started on physical therapy.  

Progress notes from the Fairbanks Physical Therapy Center 
show complaints of "slipping" in his lower back and 
piercing pain in his left knee in April 1991.  In May 1991 he 
reported running two miles without a problem but that he 
would have back pain following the run.  

On follow-up he reported that he was doing well except for 
his low back, and that he was continuing to have low back 
pain and pain in the left knee.  During the next follow-up, 
he reported that he was having increased low back pain and 
knee pain with aerobic exercise.  The diagnosis was changed 
to, in pertinent part, a lumbar strain syndrome.  It was 
noted that the veteran over-somaticized to the extent as to 
make objective evaluation impossible.  

In May 1992 the veteran was seen by Dr. E.L. with a report of 
his left knee giving way and twisting his back while working 
for the Alaska Fire Service in May.  Limited x-ray views of 
the lumbar spine were interpreted as showing minor narrowing 
of the last lumbar interspace with scattered but minor 
hypertrophic changes.  The diagnosis was acute lumbosacral 
strain.  On follow-up in June 1992 the diagnosis was changed 
to HNP at L5-S1 on the right.  Notes from the Fairbanks 
Clinic and Dr. E.L. show continued treatment through 
September 1992.  

Notes from Dr. E.L. of the Fairbanks Clinic show that the 
veteran was seen there in June 1993 for a recheck of his 
lumbar pain.  The diagnosis continued to be HNP on the right 
at L5-S1.  Progress notes show continued complaints of back 
pain through August 1993.  

In July 1994 a magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed an L4-5 disc herniation in the mid-line 
and slightly to the left of mid-line; annular bulging and a 
small mid-line protrusion of the L5-S1 disc; and desiccation 
at L4-5 and L5-S1.  

In August 1994, Dr. C.U. of the Fairbanks Clinic evaluated 
the veteran's long history of back discomfort which was 
reported as first being noted nine years prior when his knee 
gave way and he fell, striking his low back.  Upon 
examination, Dr. C.U.'s impression was a herniated disc at 
L4, L5-S1.  He concluded that, in light of the lack of a 
previous history of back problems prior to the injury nine 
years prior, the veteran's current back problems were related 
to the injury when his knee gave way.  He further concluded 
that his recurring knee symptoms would aggravate his back 
discomfort because of gait abnormality.  

In August 1994 a local hearing was conducted.  The veteran 
testified to having back problems while in the service.  
Transcript, p. 2.  He reported injuring his knee on several 
different occasions while in the service including parachute 
jumping, also indicating that he started having muscular pain 
in his lower back.  Tr., pp. 2-3.  He testified to having 
pain in his lower back after running while in the service.  
Tr., p. 3.  He also testified to being involved in two motor 
vehicle accidents while in the service.  Tr., p. 14.  

Following his discharge from service, the veteran testified 
to having his left knee give out around 1987, causing him to 
fall down and land on the lower part of his back.  Tr., pp. 
4-5, 11.  

When asked if he had an injury to his back prior to injuring 
it in 1987, the veteran answered that he was not sure how to 
answer that, that he was unsure as to whether they 
overlapped; however, he also testified that he had always 
treated himself for his back problems since leaving the 
service.  Tr., p. 15.  

When asked if the back injury sustained in service was 
different from the one he sustained in 1987 or whether the 
1987 injury was something new as a result of the fall, the 
veteran testified that he had always thought that it was 
something new, but that he did not know.  Tr., p. 16.  It was 
generally contended that the veteran's service-connected left 
knee disability caused his back disability.  Tr., p. 27.  

The veteran was seen and treated for HNP at L4-5 and L5-S1 in 
November 1994.  It was concluded that a laminectomy was 
indicated.  

Progress notes from the Fairbanks Clinic show continued 
periodic, follow-up treatment of the veteran's low back 
disability through December 1997.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).


When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1111, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  


If not shown in service, service connection may be granted 
for arthritis if shown to be disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
low back disability.

Analysis

The veteran seeks to reopen his claim of service connection 
for a low back disability which the Board denied in August 
1989.  The RO declined to reopen this claim in May 1991 and 
again in February 1992.  Both of these decisions were 
appealed.  

When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  



Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the RO's May 1991 and February 1992 findings show, 
in essence, that it found no new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection of his back disability.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of, 
in pertinent part, numerous statements submitted by the 
veteran, including testimony provided at an August 1994 local 
hearing, and numerous private medical records, including an 
opinion from Dr. C.U. indicating that the veteran's current 
back problems were related to a left knee injury in 1987.  

In general, the medical records referred to above were not 
previously in the record.  In particular, there is a medical 
opinion from Dr. C.U. linking the veteran's current back 
disability to his left knee injury.  Since there is no other 
such evidence in the record, these statements are neither 
duplicative nor cumulative, and therefore constitute new 
evidence.  

The opinion of Dr. C.U., the medical evidence, and the 
statements of the veteran bear directly and substantially 
upon the specific issue being considered in this case because 
Dr. C.U.'s opinion indicates a link between his low back 
disability and a service-connected disability, and because 
the hearing testimony and additional medical records 
discussing the history of the veteran's left knee and back 
disabilities help to clarify the circumstances surrounding 
the origins of the veteran's low back disability.  See Hodge, 
supra.  Such evidence is significant and must be considered 
in order to fairly decide the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the August 1989 final determination, and 
the veteran's claim is therefore reopened.  


II.  Whether the claim for service 
connection for a low back disability is 
well grounded.

Analysis

The Board initially notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  The record shows medical evidence of a current 
low back disability.  Complaints of back pain were noted in 
service; the veteran has indicated that his left knee injury 
has aggravated his low back disability since service and that 
his low back disability is secondary to his left knee 
disability; and there are medical opinions linking the 
current back disability to the veteran's knee disability.  
See Cohen, supra, at 137.  

Having determined that the veteran's claim of entitlement to 
service connection for a low back disability is well 
grounded, the Board must now proceed to a determination of 
the veteran's on the merits.  Elkins, Winters.


III.  Entitlement to service connection 
for a low back disability.

Analysis

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

A review of the record shows that the development requested 
by the Board in its August 1997 remand was not fully 
completed.  In particular, the Board requested the RO to 
obtain the veteran's records from the Social Security 
Administration (SSA) pertaining to his claims for disability 
benefits.  It is not clear from the record as to whether such 
development was ever completed by the RO.  The veteran has 
also contended that his service medical records are not 
complete.  


Nonetheless, the Board finds that the failure to obtain SSA 
and specified missing service medical records is harmless 
error that does not prejudice the veteran with respect to the 
issue of service connection for a low back disability.  
First, in April 1998, the veteran specified that SSA found 
him disabled for drug addiction and alcoholism.  

The veteran also stated that such benefits had been 
discontinued because the law had been amended to disallow 
disability benefits for drug addiction and alcoholism.  
Second, the Board is of the opinion that the evidence of 
record, including the service medical records, is developed 
to a sufficient extent to allow for a decision granting the 
benefit sought on appeal.  See Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993). 

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim.  Gilbert, 1 Vet. App. at 56.  

Service medical records document complaints of back pain at 
the same time as the veteran was complaining of problems 
regarding his left knee.  In March 1972 it was noted that the 
veteran was experiencing back and left knee pain while 
running.  On separation examination in March 1980, a history 
of back pain was documented.  On examination in July 1987, 
the veteran reported a history of minor back problems, and 
that this was exacerbated in March 1987 when he struck his 
back on a step after his knee gave way on him.  The veteran 
indicated at the local hearing to self-treating his back pain 
between separation and his back injury in 1987.  Tr., p. 15.  
He has consistently reported that he suffered a back injury 
in 1987 resulting from a fall caused by his left knee giving 
way.  

In May 1987, Dr. D.M.C. noted that he had seen the veteran 
for a ruptured disc in his back.  He noted that the veteran 
had had a severe knee injury in the past and that this was 
probably aggravating his back.  


In August 1994, one of the veteran's treating physicians, Dr. 
C.U. concluded that his current back disability (which he 
noted as being a herniated disc L4, L5-S1) was related to the 
injury where his knee gave way.  

Thus, there are two medical opinions indicating that the 
veteran's current low back disability was proximately due to 
or the result of his service-connected left knee disability.  
One concluded that his left knee injury was aggravating his 
low back disability, and the other concluded that the injury 
resulting from his left knee giving way had caused his 
current low back disability.  While neither opinion is 
particularly clear they both essentially link his current low 
back disability to the service connected left knee 
disability.  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the veteran is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that the veteran's current low back disability is 
proximately due to or the result of the veteran's service-
connected left knee disability.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disability, the appeal is granted in this regard.

The veteran's claim of entitlement to service connection for 
a low back disability is well grounded.

Entitlement to service connection for a low back disability 
as secondary to the service-connected disability of the left 
knee is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the veteran's hearing loss, the Board notes 
that in August 1989, a final Board decision was issued which 
denied, in pertinent part, service connection for defective 
hearing.  

In June 1998 the veteran submitted a claim for service 
connection for a hearing loss disability.  In June 1999 the 
RO notified the veteran that this claim had previously been 
denied in a decision that became final, and that such a claim 
could not be re-opened absent a submission of new and 
material evidence.  In June 1999 the veteran submitted a 
Notice of Disagreement (NOD) with the June 1999 
determination.  There is no indication in the record that a 
SOC was ever provided to the veteran pertaining to his 
service connection hearing loss claim.  

In an October 1995 rating decision the RO, in pertinent part, 
denied a compensable disability rating for the left knee 
disability.  Although the veteran filed a NOD in response to 
that determination in November 1995, in January 1996 the NOD 
was withdrawn, and the veteran asked the RO to reconsider the 
decision.  

In a June 1996 statement, the veteran again expressed 
disagreement with the denial of a compensable rating.  In 
August 1997, the Board noted this and referred the issue to 
the RO for the issuance of a SOC.  It is unclear from the 
record as to whether the RO ever responded to this request.  

It is not clear from the November 1995 statement as to 
whether the veteran actually withdrew the NOD with respect to 
his claim for an increased rating for his left knee 
disability.  In light of the fact that he reiterated his 
disagreement in September 1996, the Board is of the opinion 
that the veteran did not withdraw his NOD with respect to the 
left knee claim.  No SOC has been issued with respect to 
entitlement to a compensable rating for the left knee 
disability.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, the issues of new and material evidence to 
reopen a claim of service connection for a hearing loss 
disability and entitlement to a compensable rating for a left 
knee disability are remanded to the RO for the following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO will take such development or 
review action as it deems proper with 
respect to the issues of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a hearing loss disability, and 
entitlement to a compensable rating for 
the service-connected left knee 
disability.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 25 -


